     Case 2:16-cv-00760-WKW-JTA Document 66 Filed 05/29/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

BRIAN KEITH BARNES, #181 505,              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )    Case No. 2:16-CV-760-WKW-JTA
                                           )
SGT. THORNTON, in his individual           )
capacity,                                  )
                                           )
      Defendant.                           )


                         JOINT STATUS REPORT AND
                       JOINT NOTICE OF SETTLEMENT

      The Defendant in this case, by and through the Attorney General for the State

of Alabama, and the Plaintiff, by and through counsel Clay M. Phillips, respectfully

submit this Joint Status Report pursuant to this Court’s order (Doc. #65).

      The parties have reached a settlement, a settlement agreement has been drafted

and circulated, and the parties are in the process of obtaining signatures.

      A Joint Stipulation for Dismissal will be filed once payment has been made.
Case 2:16-cv-00760-WKW-JTA Document 66 Filed 05/29/20 Page 2 of 2




                            Respectfully submitted,

                            s/ John A. Selden
                            John A. Selden
                            Assistant Attorney General
                            Counsel of Record
                            State of Alabama
                            Office of the Attorney General
                            501 Washington Avenue
                            Montgomery, Alabama 36130-0152
                            Tel: (334) 353-0065
                            Fax: (334) 353-8400
                            E-mail: John.Selden@AlabamaAG.gov


                            s/ Clay M. Phillips
                            Clay M. Phillips
                            Attorney for Plaintiff
                            Counsel of Record
                            Clay Phillips Law Firm, LLC
                            341 Mendel Parkway East
                            Montgomery, AL 36117
                            Tel: (334) 277-8753
                            E-mail: clay@clayphillipslaw.com




                                2
